Citation Nr: 0944701	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-36 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran  represented by:	Don McCown, Attorney-at-Law


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1973 to 
September 1977, including service in the Republic of Korea 
from April 1975 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's service connection claim for PTSD.

The Veteran's representative withdrew his request for a 
hearing in September 2009 and requested that this matter be 
immediately forwarded to the Board for review.

In October 2009, the RO certified the appeal to the Board and 
informed the Veteran and his attorney that they had 90 days 
or until the Board issued a decision, whichever was sooner, 
to submit additional evidence or argument.  The Veteran's 
attorney asked the Board to hold the case in abeyance until 
the expiration of the 90 day period so that he could submit 
additional argument and evidence.  The Board is remanding the 
case, and the attorney will have the opportunity to submit 
additional evidence and argument to the RO while the case is 
in remand status.  The motion to hold the case in abeyance 
is, therefore, denied.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.



REMAND

The Veteran has reported a myriad of in-service stressors and 
an attempt has been made to verify some of these purported 
stressors.  He has reported the deaths of two fellow solders 
and it was confirmed that these individuals were killed after 
the Veteran's service in the Republic of Korea.  An August 
2007 memorandum contained a formal finding of a lack of 
information required to corroborate reported PTSD stressors 
based, in part, on these reported incidents.

However, the Veteran had also reported in an October 2006 
statement, a stressor consisting of going on "full alert" 
in June 1975 after a Major A. was beaten.  He also reported 
that he had regularly patrolled the demilitarized zone (DMZ) 
while stationed in Korea and that he repeatedly engaged in 
firefights with the enemy.  

Although some of the reported deaths took place after the 
Veteran left the DMZ (but while he was in service), he has 
asserted that these events were stressful because he had met 
one of the deceased, Lieutenant B., during his time in Korea.  

A fellow service member has provided a statement that gives 
credible supporting evidence of some of the reported 
stressors.

He has also reported as stressors some well known events that 
occurred in Korea around the time of his service.  These 
include the attempted assassination of the South Korean 
president and the assassination of his wife in 1974, and 
discovery of tunnels from the north meant to infiltrate spies 
and potential attackers.  James J. Na, RealClearPolitics, the 
Discovery Institute, May 4, 2005, 
http://www.discovery.org/a/2551; Korea Demilitarized Zone 
Incidents, Global Security.org, 
http://www.globalsecurity.org/military/ops/dmz.htm.  While 
the assassination attempt took place prior to his service in 
Korea, he asserts that his preparations for going to Korea 
included being informed of the event, and this was a 
stressor.
 
VA outpatient treatment records show that the Veteran has 
been diagnosed as having PTSD due to in-service stressors, 
but they contain no information as to the specific stressors 
relied upon in making these diagnoses.  On other occasions, 
the Veteran has been diagnosed as having dysthymia or 
depression without any mention of PTSD.  Given the evidence 
of some of the reported stressors occurred, an examination is 
needed to determine whether the Veteran meets the criteria 
for a diagnosis of PTSD, and it so, what stressors support 
that diagnosis.

During VA treatment in April 2002, the Veteran reported that 
he had applied for Social Security Administration (SSA) 
benefits but had not yet received a decision.  The basis of 
these SSA application is not clear.  The actual decision by 
the SSA, and the medical records on which that decision was 
based, are not of record.  These records are potentially 
pertinent to the claims of entitlement to service connection.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

During VA hospitalization in May 2002, it was reported that 
the Veteran's psychiatric problems stemmed from an on-the-job 
injury in 1998.  It was reported that he had received 
treatment at the Wake Forest Pain Management Center; from Dr. 
White at a pain clinic in Ashville; and at the Blue Ridge 
Mental Health Center, where he was treated for depression.

The RO sent the Veteran letters during the pendency of the 
appeal, which informed him generally that if he had evidence 
that he had not previously submitted, concerning his claim, 
he should submit it or tell VA about it.  VA, however, has 
adopted a regulation requiring that when it becomes aware of 
private treatment records it will specifically notify the 
claimant of the records and provide a release to obtain the 
records.  If the claimant does not provide the release, VA 
has undertaken to request that the claimant obtain the 
records.  38 C.F.R. § 3.159(e)(2) (2009).  Since becoming 
aware of the private treatment records, it does not appear 
that VA has followed the procedures outlined in 38 C.F.R. 
§ 3.159(e)(2).

VA treatment records dated through February 2005 are in the 
claims folder.  The Veteran has submitted a VA treatment 
record dated in November 2006, which indicates that the 
Veteran had been seen earlier that month.  VA has a duty to 
seek the reported VA treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran 
releases to obtain records of his 
treatment at the Wake Forest Pain 
Management Center; from Dr. White at a 
pain clinic in Ashville; and at the Blue 
Ridge Mental Health Center.  

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file.  If the Veteran fails to furnish the 
necessary releases, he should be advised 
to obtain the record and submit them to 
VA.

2.  The RO/AMC should take the necessary 
steps to obtain all records of the 
Veteran's psychiatric treatment at the 
Ashville, North Carolina VA Medical Center 
since February 2005.

3.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's application 
for SSA disability benefits.  

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file.

4.  Following the completion of the above 
listed development, the RO/AMC should 
afford the Veteran a VA psychiatric 
examination to determine whether he 
suffers from a current psychiatric 
condition, including PTSD, that is related 
to service.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should note such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric condition, including PTSD, had 
its onset in service or is otherwise 
related to a disease or injury in service.  
If a PTSD diagnosis is made, the examiner 
should identify the stressor(s) supporting 
this diagnosis.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

The examiner should provide a rationale 
for this opinion.

5.  If PTSD is diagnosed on the basis of a 
stressor for which there is no credible 
supporting evidence, The RO/AMC should 
contact the service department or other 
appropriate source and request supporting 
evidence of the claimed stressor.  If 
additional information is needed to 
complete this request, the Veteran should 
be so advised of the specific information 
needed.  

6.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

